Citation Nr: 0205908	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  98-16 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from February 1954 to December 
1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.

In a September 1999 decision, the Board found that the 
veteran had not presented new and material evidence to reopen 
the veteran's December 1995 claim, which was originally 
denied in a June 1996 rating decision.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2000, the Court vacated the 
September 1999 Board decision with respect to the issue 
presently on appeal, and remanded the matter back to the 
Board for development consistent with the parties' Joint 
Motion to Remand and Stay Proceedings (Joint Motion).  In 
January 2001, the Board reopened the veteran's claim and 
remanded the issue for further development.  A Supplemental 
Statement of the Case was issued in January 2002, which 
denied the veteran's claim for service connection, and the 
veteran's appeal was returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Following service, the veteran was diagnosed with 
degenerative disc disease of the lumbosacral spine.

3.  The veteran's currently diagnosed low back disorder has 
not been shown to be causally or etiologically related to his 
service.


CONCLUSION OF LAW

The veteran's low back disorder was not incurred or 
aggravated during active military service. 38 U.S.C.A. 
§§ 1110, 1153, 5103A, 5107(b), 5108 (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and relevant 
treatment records have been obtained and the veteran was 
afforded several VA examinations.  In addition, the RO 
obtained the veteran's private medical records and Social 
Security Administration decisions.  The statement of the case 
and subsequent supplemental statement of the case provided to 
the veteran, as well as additional correspondence to the 
veteran, informed him of the pertinent laws and regulations 
and the evidence necessary to substantiate his claim.

In January 2001, pursuant to the Court's order, the Board 
remanded the veteran's claim for additional development.  In 
response, the RO obtained additional records associated with 
the veteran's award of Social Security benefits, including 
private medical records, and afforded the veteran another VA 
examination, as well as requested additional information from 
the veteran regarding his medical history and treating 
physicians since service.  However, the veteran failed to 
submit any additional information as to his medical history 
and treating physicians prior to the re-certification of his 
appeal to the Board in April 2002.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").  As such, the Board finds that the 
duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747) (1992). 

The veteran claims entitlement to service connection for a 
low back disorder.  A veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred in or aggravated in the line of duty while in 
the active military, naval, or air service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The evidence of record consists of a separation examination 
report, service records, private medical records, Social 
Security Administration records, and two VA examination 
reports.  Private medical records dated November 1981 to 
February 2001 were associated with the veteran's claims file.  
The veteran was afforded VA examinations in February 1996 and 
May 2001.

The veteran's service medical records, with the exception of 
the separation examination report, are not currently of 
record, despite attempts by the RO to obtain those records.  
It appears that the veteran's service medical records were 
destroyed at the 1973 fire at the National Personnel Records 
Center, and that attempts to reconstruct those records have 
been unsuccessful.  

A Morning Report dated December 1955 indicates that the 
veteran's Military Occupational Specialty (MOS) was 
corrected.  Another December 1955 Morning Report shows that 
the veteran was absent due to illness.  A January 1956 
Morning Report indicates that the veteran was sent to the 
hospital for treatment, although it does not indicate what 
the veteran was treated for. 

The veteran's separation examination report, dated December 
1956, indicates that the veteran's spine and musculoskeletal 
system were normal.  In addition, the veteran had full range 
of motion of his upper and lower extremities.

A radiology report from Bronson Methodist Hospital, dated 
November 1981, shows that a CT scan of the lower lumbar discs 
were negative for evidence of a herniated nucleus pulposus or 
bony impingement on the spinal canal.  In addition, L3-4, L4-
5, and L5-S1 appeared normal, although there were some minor 
anterior disc margin degenerative changes.

Radiology reports from the Kalamazoo Neurological Institute, 
dated February 1985, indicate that a CT scan of the spine 
showed a slight bulging disc at L5-S1, with a potential 
compression of the L5 nerve roots and arthritic changes in 
the body of the L5 and facet joints.  

An August 1985 letter from T. Allen, M.D. indicates that the 
veteran was examined with regard to his low back.  The 
veteran reported that he was a heavy equipment mechanic, and 
that he injured himself when lifting a cable.  He related 
that he was sent to "Dr. Russo" who told him that he had a 
"permanent injury" of an "'acute spine.'"  He also 
reported that he had a previous injury to his low back in 
1981, which required bed rest.  The veteran had not had an 
EMG nerve conduction study or a myelogram.  He also related 
that he was receiving workers' compensation and disability 
pension.  He complained of pain in the back, hips, groin, and 
posterior legs below his knees, with the left side more 
painful than the right side.  Physical examination was 
negative for paraspinous muscle spasm and sciatic notch 
tenderness.  Straight leg raising was normal from the sitting 
position, and to 45 degrees in the supine position.  
Sensation was normal and deep tendon reflexes were 2+ and 
symmetrical.  X-rays showed a slightly decreased lumbar 
lordosis and an anterior bone spur formation at L4-5.  
Intervertebral disc space was well maintained and there was 
no evidence of spondylolysis, spondylolisthesis, or 
scoliosis.  Facet joints were free of degenerative changes.  
Dr. Allen's impression was that there is an ongoing 
orthopedic abnormality, but that the veteran's early 
degenerative changes of the lumbar spine were consistent with 
his age.  There were also findings consistent with some 
irritation of his low back musculature, but Dr. Allen noted 
that the veteran was obese and out of shape.  He opined that 
the veteran was not permanently disabled and suggested an 
exercise program and weight reduction to rehabilitate the 
veteran's back.  He further opined that the veteran's lumbar 
myofascial strain "emanated from the time that the [veteran] 
removed a cable from a toolbox . . . ."

February 1986 treatment notes indicate that the veteran 
related that he "was basically well" until he injured 
himself at work in late 1981, when lifting a heavy cable, 
which he re-injured in January 1985 when pulling a cement 
block.  He reported that the veteran complained of continuous 
low back pain and sciatica down his left leg.  Examination 
showed positive straight leg raising, but without 
radiculopathy, despite an antalgic gait.

A February 1986 radiology report from Bronson Methodist 
Hospital showed degenerative disc disease at L4-5 and L5-S1, 
with evidence of remote trauma at the anterior L4-5.  There 
was no evidence of stenosis or disc herniation.

A May 1986 letter from R. H. Russo, M.D., F.A.C.S. indicates 
that the veteran's osteoarthritis "and wear and tear 
degenerative changes in [his] low back preclude[s] heavy type 
of work and exposure to all type[s] of weather."  Dr. Russo 
also indicated that the veteran's back disorder precluded 
repetitive twisting, stooping, and bending.

In June 1986, the veteran was evaluated by C. T. Nicholas, 
M.D.  According to Dr. Nicholas, the veteran related that he 
injured his back in October 1981 and January 1985.  He also 
related that he had not worked since March 1985.  He 
complained of low back pain and left leg pain.  The veteran 
denied any other serious surgical or medical illnesses.  X-
rays showed degeneration at the L4-5 level, with some 
anterior spurring on the L5 vertebra.  A CT scan showed 
degenerative changes at L4-5 and L5-S1 without evidence of 
herniation.  

A March 1987 letter from J. K. Jackson, M.D. to the Home 
Insurance Company, associated with the veteran's application 
for Social Security benefits states that the veteran 
underwent an orthopedic examination regarding low back 
problems which began in 1981.   According to the history 
portion of Dr. Jackson's report, the veteran worked as a 
field mechanic, running and lifting heavy equipment, from 
1979 to January 1985.  The veteran began receiving Social 
Security disability benefits in July 1986.  The veteran also 
reported that he experienced severe pain in the low back and 
left leg in 1981, while lifting a heavy cable at work, 
whereupon he was treated with physiotherapy.  After six 
weeks, he returned to work, and was fine until January 1985, 
wherein he incurred severe back pain after lifting a 75-100 
pound block.  The veteran denied any previous back trouble.  
However, he reported a right arm injury at age four and a 
left upper humerus fracture in 1955.  He complained of low 
back pain and pain in the left leg.  He had been wearing a 
TENS unit, but related that it did not help.  He also 
received physiotherapy in March and April 1985, but did not 
receive any other treatment other than Naprosyn.  The veteran 
reported that surgery was presented as an option, but that he 
chose not to have it.  A November 1986 CT scan showed a 
bulging disc.  Examination revealed tenderness over the 
lumbar spine, particularly on the left side, with tightness 
of the lumbar muscles on the left.  There was also some 
sciatic notch tenderness on the left.  Range of motion was 
limited, with flexion to 20 degrees and straight leg raising 
to 40 degrees.  His leg lengths were equal, peripheral pulses 
were strong, and his gait was normal.  Deep tendon reflexes, 
knee jerks, and ankle jerks were 4 out of 4, brisk and 
symmetric.  Sensation was normal.  Dr. Jackson's impression 
was that the veteran had stiffness of the low back, but a 
normal neurological examination.  He advised that a myelogram 
was the "next step" and that the veteran was "not able to 
do the kind of work that he was doing before . . . ."

The veteran received an EMG nerve conduction study in June 
1987.  According to the report, the veteran's needle 
examination and nerve conduction study of the left lower 
extremity and left lumbosacral paraspinal muscles were 
normal.

Progress report notes from a rehabilitative services company, 
dated August to October 1987, reveal that the veteran refused 
physical therapy or to have a myelogram.

Documents associated with the veteran's Social Security 
Administration disability benefits, dated April 1988, 
indicate that the veteran's disability began in July 1986 and 
that the veteran's primary diagnosis was degenerative disc 
disease of L4-5 and L5-S1.

An August 1988 letter from the Social Security Administration 
to the veteran indicates that the veteran's disability 
insurance benefits were reduced based on a lump sum workers' 
compensation award received by the veteran. 

A July 1995 statement from M. Van Den Berg, D.C. indicates 
that the veteran was treated for low back pain with radiation 
to the lower left leg during the 1960s, and that the 
veteran's pain improved.  The letter states that the 
veteran's x-rays and clinical records were destroyed.  

An August 1995 letter from [redacted] states that the veteran 
worked as a truck mechanic from 1958 to 1959 and from 1960 to 
1962, at the company Mr. [redacted] co-owned.  The letter also 
states that the veteran required occasional absences from 
work as a result of a prior back injury.

An August 1995 letter from M. E. Newton, R.N. states that W. 
E. Gilkey, D.O., treated the veteran in the 1970s.  Ms. 
Newton indicated that the veteran was treated occasionally 
for a "recurring lumbosacral back condition resulting from 
military injuries."

In October 1995 letters, O. M. Berow, M.D. stated that the 
veteran reported an injury while serving in Korea, wherein 
the veteran fell off a 100-foot cliff.  Dr. Berow also noted 
that the veteran had several industrial injuries and that the 
veteran had significant lower back problems and sciatica.  
Dr. Berow opined that the in-service injury was "likely . . 
. a major factor in the current condition of [the veteran's] 
back." 

A December 1995 statement from [redacted] indicates that he 
met the veteran in January 1956 at the 121st Evacuation 
Hospital in Korea.  He stated that he remembered that the 
veteran had injuries to his leg, back, and arm, and that the 
veteran's arm was in a cast.

In February 1996, the veteran was afforded a VA examination 
in connection with his claim for service connection.  
According to the report, the veteran related that he injured 
his back in December 1955 when he fell off a cliff, requiring 
hospitalization for four months.  The veteran indicated that 
his hospitalization was required due to the fracture of his 
humerus, and that his back was treated with physiotherapy and 
traction.  He also related that he was put on light duty 
following his hospitalization, and then discharged.  He 
stated that he worked as a mechanic after service, and had 
recurrent back problems since 1957.  He complained of leg 
numbness, paravertebral muscle spasms, and back pain.  
Physical examination was negative for pelvic tilt, kyphosis, 
or scoliosis.  There was tenderness and muscle spasms of the 
right paravertebral muscles, without sciatic notch 
tenderness.  Range of motion was limited due to muscle spasms 
and pain.  Knee and ankle reflexes were equal, Babinski's 
test was neutral, and there was numbness in the L5 nerve 
distribution.  X-rays showed a slight bulge at L5-S1 and 
degenerative disc disease of the L4-S5 facet joint.  There 
was no evidence of spinal stenosis or nerve root compression.  
The diagnosis was degenerative disease of the L4-5 and L5-S1 
facet joints, with the remote possibility of injury to the L4 
vertebra and mild alteration of sensation at the L5 nerve 
root of the left leg.

An October 1996 letter from [redacted] indicates that he 
was stationed with the veteran at the demilitarized zone in 
Korea, in the 24th Infantry Division, 34th Regiment, H 
Company.  According to Mr. [redacted] statement, the veteran 
had an accident in December 1955, while on guard duty, 
wherein the veteran "went off a cliff and was injured . . . 
."  Mr. [redacted] also stated that he did not have contact 
with the veteran again until after his service.

A May 1998 letter from D. P. Ruse, D.C. states that he 
reviewed the veteran's medical records, discussed the nature 
of the veteran's disability with the veteran, and did a 
spinal examination to "evaluate and correlate the areas of 
his spinal disability to the [in-service] injury . . . ."  
Dr. Ruse opined that "there is a definite and unmistakable 
correlation between [the veteran's] military injury . . . and 
his current low back spinal disability."  According to Dr. 
Ruse, the "nature and severity of the injury he sustained in 
the military would make it most likely that an ongoing severe 
spinal condition would develop and worsen throughout the 
remaining years of his life."  He further opined that 
degenerative spinal changes and deterioration "is the rule 
after this initial type of injury."

Dr. Berow submitted another letter in June 1998, wherein he 
indicated that he reviewed some records supplied to him by 
the veteran.  Dr. Berow stated that the records were "not 
really of a medical nature" and referred to "people's 
recollections and other references to [the veteran's] 
accident . . . ."  He also stated that his opinion remained 
the same.

An April 1999 letter from a co-worker, [redacted], states 
that the veteran told him, in 1957, that the veteran had time 
off for a "back treatment once in a while because of an 
injury" that occurred while he was in Korea.  Mr. [redacted] 
also stated that the veteran's back condition occasionally 
caused the veteran to lose time from work, and that the 
veteran ceased working there in 1960.

VA medical records dated March 2000 are negative for 
treatment or diagnosis related to the veteran's low back 
disorder.

In February 2001, C. J. Gunnell, M.D. submitted a statement 
indicating that he reviewed the veteran's medical record, and 
that it was his opinion that the veteran's injury in Korea 
"contributed and [is] a major factor in the current 
condition of his back."

The veteran was most recently afforded a VA examination in 
May 2001.  According to the report, the veteran related that 
he slipped and fell while on guard duty at the demilitarized 
zone in South Korea.  At that time, he incurred injuries, as 
well as had some back pain.  The veteran also related that he 
was taken to the company aid station, then to the regimental 
aid station, and then to Tokyo Hospital.  He stated that he 
was returned to his unit after a profile period and three 
months of physical rehabilitation.  The veteran also stated 
that he experienced back pain since 1957 and had an episode 
of back pain while at his last employer.  He further related 
that he had not worked since 1985 because of his back pain.  
The examiner noted that he reviewed the entire claims file, 
including all private medical reports and the earlier VA 
examination.  The veteran complained of back pain, weakness, 
stiffness, fatigability, and lack of endurance.  He also 
complained that his pain was continuous and severe.  He 
stated that he took Tylenol two to three times a day for his 
pain.  The veteran did not use a brace or crutch, and no 
surgery has been performed.  

Physical examination showed that the veteran had limitation 
of motion due to complaints of pain, a fixed postural 
abnormality of about 20 degrees, and poorly developed 
musculature of the back.  The veteran had a non-segmental 
pinprick sensation abnormality, without muscle wasting.  
Ankle reflexes were 2+ and knee reflexes were absent.  X-rays 
showed relatively advanced degenerative disc disease at L4-5 
and L5-S1 with sclerotic changes at the facets between L5 and 
S1.  The bony pelvis was normal.  The diagnosis was 
mechanical back pain syndrome with degenerative disc disease 
of L4-5 and L5-S1.  There was no evidence of radiculopathy.  
The examiner, following his review of the record and 
consideration of the history of injury as related by the 
veteran, noted that review of the military records was 
negative for evidence of a significant back injury.  The 
examiner also noted that the veteran was reluctant to have a 
myelogram or surgery.  The examiner opined that based on 
"the long interval from the time [the veteran] left the 
service to any significant back pathology, it is unlikely 
that the veteran's back problems [which he may have] 
sustained while he was in the service are related to his 
present back problem, that is mild to moderate degenerative 
disc disease without neurologic findings [or] stenosis." 

An award of service connection requires that the veteran 
incur a disease or disability during service.  See 
38 U.S.C.A. §§ 1110, 1131.  Based on the foregoing medical 
evidence and the entire record, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for a low back disorder.  The Board acknowledges 
that the veteran was treated during service at a hospital and 
that the veteran's service medical records are not available.  
Nonetheless, even conceding that the veteran incurred a back 
injury during service, the veteran's private medical records 
and May 2001 VA examination report clearly indicate that the 
veteran's current back disability is unrelated to any in-
service injury.  In this regard, the Board notes that the 
veteran consistently reported to his private physicians, 
until 1995 that his back problems did not begin until his 
1981 and 1985 injuries, which were nearly thirty years after 
any in-service back injury.  The Board notes that the veteran 
previously denied, in June 1986 and March 1987 evaluations by 
Drs. Nicholas and Jackson, any other injuries to his back 
before the 1981 and 1985 work-related injuries.  In addition, 
the veteran's 1956 separation examination report shows that 
the veteran's spine and musculoskeletal system were normal.  
The Board notes that significant weight must be placed on the 
May 2001 VA examination report, as the examiner reviewed the 
entire evidentiary record and examined the veteran.  
According to the VA examiner, the veteran's current low back 
disorder is inconsistent with an injury resulting from a slip 
and fall off a cliff.  Moreover, the veteran's treatment 
records have attributed his current back disorder to his 
work-related injuries in 1981 and 1985.  Likewise, Dr. Allen 
felt that the veteran's degenerative changes were considered 
to be consistent with his age and that the veteran's lumbar 
strain began with the veteran's 1981 back injury. 

And, while the Board acknowledges the statements of Drs. 
Ruse, Gunnell, and Berow that their review of the veteran's 
medical records indicates that the veteran's current low back 
disability and his in-service injury are related, the Board 
observes that the opinions of Drs. Ruse, Gunnell, and Berow 
are based on the veteran's history of injury and treatment 
during service, and not on the veteran's actual treatment 
records from service.  See Reonal v. Brown, 5 Vet. App. 458, 
494-95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  In this regard, the Board notes that there is no 
evidence that the veteran was hospitalized during his period 
of service for his back and that no service medical records 
other than the veteran's separation examination report were 
available for their review.  And, despite the veteran's 
statements and those of fellow servicemen and co-workers as 
to a low back injury during his service and a relationship to 
his current back disorder, the Board notes that the 
statements are insufficient to establish that any in-service 
injury which may have occurred actually caused his current 
back disorder.  See Espiritu v. Derwinski, 2 Vet. App. 494-95 
(1992) (lay witnesses are not competent to offer evidence of 
causation, as it requires medical knowledge).  As the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's 
degenerative joint disease of the lumbosacral spine, the 
Board finds that the opinion by the VA examiner, which was 
based on review of the entire evidentiary record and 
consideration of the veteran's assertions and history, to be 
more persuasive.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  See also 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").   Accordingly, without a link between 
the veteran's alleged in-service injury and the veteran's 
current degenerative disc disease of the lumbosacral spine, 
the Board finds that the veteran is not entitled to service 
connection for a low back disorder.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for a low back disorder.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

Service connection for a low back disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

